DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3-7, 17, 20, 21, 23, 24, the cancellation of claims 2, 22, 25, 26 and the addition of claims 27-30.
Drawings
Figures 1-3 are accepted.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 30 has been written to state the first terminal of switch 1 and switch 2 are directly coupled to the first terminal of the inductor. Elected figure 4 shows that the first terminal of switch 2 (#450) is not directly coupled to the inductor terminal as the resistor #462 is therebetween. This claim limitation is therefore considered to be new matter which is not supported by the original specification.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
The Applicant has argued that the current claim language differentiates from the operation of Grootjans.
Upon further consideration, as was noted as being necessary during the previous interview, the Examiner does not agree. Claims 1, 17 and 21 have been amended to state the second switch is in the first state (on) during a current dissipation period and in a second state (off) outside of the current dissipation period. First, the current dissipation period is not clearly defined such that as long as current is dissipated at some point within a period of time the period can be read as the current dissipation period. Second, the second switch only has to be on/off as outlined and is not limited to be ONLY on/off as outlined.
Grootjans at [0053] states the switch M1 (second switch) is operated “at least an order of magnitude smaller than the frequency used in the following pulse generator, e.g. for the time-of-flight modulation”. [0055] then states the time-of-flight modulation is the operation of the switch M2 (first switch). [0056] states M3 is always on while M1 and M2 are operating (see also fig.2 ‘enable LEDs’).
The current dissipation period can be defined to be after 90% of 1 pulse ‘on’ of M2 occurs until a non-zero portion when M2 is ‘off’. M1 (second switch) is clearly ‘on’ during this defined period (see fig.2 annotated below). M1 (second switch) is also clearly ‘off’ after this period occurs (see fig.2 annotated). The claim language is therefore understood to be met.

    PNG
    media_image1.png
    815
    588
    media_image1.png
    Greyscale


The Applicant has not directly argued that the Barnes reference does not read on the updated claim language.
The Examiner notes that Barnes is understood to also read on the claim limitations based on the lack of specificity outlined above.
Please see below for updated claim rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 21, 23, 27 and 29 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Grootjans et al. (US 2014/0211192).
With respect to claim 1, Grootjans discloses a laser driver (fig.1) to drive a laser diode (fig.1 LEDs, [0001]), the laser driver comprising: a first switch (fig.1 M2) and a second switch (fig.1 M1), to be in one of a plurality of states (on/off), the plurality of states including a first state (on - conducting) and a second state (off - non-conducting); an inductor (fig.1 L2), to be charged when the first switch is in the first state (fig.1 [0055]) and to provide a current pulse to the laser diode when the first switch is in the second state (fig.1 [0055]), the current being based on a charge on the inductor ([0055]); wherein: each of the first switch (fig.1 M2), the second switch (fig.1 M1), and the inductor (fig.1 L2) includes a first terminal and a second terminal (fig.1 each element necessarily has 2 terminals to conduct electricity thereto), each of the first terminal of the first switch and the first terminal of the second switch is coupled to the first terminal of the inductor (fig.1 each portion of M1/M2/L2 can be considered 
With respect to claim 3, Grootjans discloses the second switch is to be in the second state (fig.1 M1 off) when the first switch is in the first state (fig.1 M2 on).
With respect to claim 21, Grootjans teaches a system, comprising: a laser diode (fig.1 LEDs [0001]; and a laser driver to drive the laser diode (fig.1), the laser driver including: a first switch (fig.1 M2) and a second switch (fig.1 M1), to be in one of a plurality of states (on/off), the plurality of states including a first state (on - conducting) and a second state (off - non-conducting); an inductor (fig.1 L2), to be charged when the first switch is in the first state (fig.1 [0055]) and to provide a current pulse to the laser diode when the first switch is in the second state (fig.1 [0055]), the current being based on a charge on the inductor ([0055]); wherein: the second switch is to be in the first state (M1 on) during a current dissipation period and to be in the second state (M1 off) outside of the current dissipation period (M1 is both on during the defined period and off after the defined period), the current dissipation period starts after at least 90% of a duration of the current pulse has elapsed from a start of the current pulse and before 10% of the duration of the current pulse has elapsed from an end of the current pulse, and the current dissipation period ends after a non-zero time period after the end of the current pulse (please refer to the annotated fig.2 of Grootjans included above).

With respect to claim 27, Grootjans discloses wherein, during operation of the laser driver, the second switch (M1) is to be in the second state (off) when the first switch (M2) is to be in the first state (on) and the first switch (M2) is to be in the second state (off) when the second switch (M1) is to be in the first state (on) (as demonstrated at annotated fig.2 above).
With respect to claim 29, Grootjans discloses wherein: each of the first switch (fig.1 M2), the second switch (fig.1 M1), and the inductor (fig.1 L2) includes a first terminal and a second terminal (fig.1 each element necessarily has 2 terminals to conduct electricity thereto), each of the first terminal of the first switch and the first terminal of the second switch is coupled to the first terminal of the inductor (fig.1 each portion of M1/M2/L2 can be considered ‘coupled’ electrically), the second terminal of the inductor is coupled to a voltage source (fig.1 #101), the first terminal of the inductor is further coupled to the laser diode (fig.1 LEDs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 17-21, 24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2017/0085057) in view of Grootjans et al. (US 2014/0211192).
With respect to claim 1, Barnes teaches a laser driver (fig.2) to drive a laser diode (fig.2 D1, [0002]), the laser driver comprising: a first switch (fig.2 M1) and a second switch (fig.2 M2), to be in one of a plurality of states (on/off), the plurality of states including a first state (on - conducting) and a second state (off - non-conducting); an inductor (fig.2 L2), to be charged when the first switch is in the first state (fig.2 [0033]) and to provide a current pulse to the laser diode when the first switch is in the second state (fig.2 [0033]), the current being based on a charge on the inductor ([0033]); wherein: each of the first switch (fig.2 M1), the second switch (fig.2 M2), and the inductor (fig.2 L2) includes a first terminal and a second terminal (fig.2 each element necessarily has 2 terminals to conduct electricity thereto), each of the first terminal of the first switch and the first terminal of the second switch is coupled to the first terminal of the inductor (fig.2 each portion of M1/M2/L2 can be considered ‘coupled’ electrically), the second terminal of the inductor is coupled to a voltage source (fig.2 Vcc), the first terminal of the inductor is further coupled to the laser diode (fig.2 D1), the second switch is to be in the first state (M2 on) during a period and to be in the second state (M2 off) outside of the period 
  Barnes does not explicitly state the path is one of a current dissipation path such that the period is one of a current dissipation period. Grootjans teaches a related charged inductor (fig.1 L1/2) driving circuit for laser diodes ([0001]) including a switch(s) to control charge of the inductor(s) (fig.1 M1 and/or M2), a switch in the path of the diode (fig.1 M3) and additionally teaches the path from the diode to ground to be current dissipative based on the use of the resistor element (fig.1 Rsense). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the resistive element in the circuit position taught by Grootjans in the system of Barnes in order to enable use of a feedback system to have real-time control of the switches based on the present state of the circuit (Barnes, fig.1).
With respect to claim 3, Barnes teaches the second switch is to be in the second state (fig.2 M2 off) when the first switch is in the first state (fig.2 M1 on; see fig.4).
With respect to claim 4, Barnes teaches the current dissipation path includes a resistor (as outlined in the rejection of claim 1 above), wherein the first terminal of the second switch (M2) is coupled to the first terminal of the inductor (L2) by having the first terminal of the second switch being coupled to a first terminal of the resistor and a second terminal of the resistor being coupled to the first terminal of the inductor (each of M1/M2/L2/added R can be considered at least electrically coupled to each other; the resistor inherently having 2 terminals to supply electricity thereto).  
With respect to claim 5, Barnes, as modified, teaches the device outlined above, but does not specify a resistance of a path that includes the resistor and the second switch is at least 2 times higher than a resistance of a path that includes the first switch. The use of varied resistances is well-known in 
With respect to claim 6, Barnes teaches each of the first switch and the second switch further includes a third terminal (fig.2 M1 gate/source/drain connections, M2 gate/source/drain connections), the first switch is in the first state when a first voltage is applied to the third terminal of the first switch and current is conducted between the second terminal of the first switch and the first terminal of the first switch (fig.2 function of the MOSFET type switch, [0027]), the first switch is in the second state when a second voltage, different from the first voltage, is applied to the third terminal of the first switch or when no voltage is applied to the third terminal of the first switch (fig.2 function of the MOSFET type switch, [0027]; voltage necessarily different to change the conducting from on to off), the second switch is in the first state when a third voltage is applied to the third terminal of the second switch and current is conducted between the second terminal of the second switch and the first terminal of the second switch (fig.2 function of the MOSFET type switch, [0027]), and the second switch is in the second state when a fourth voltage, different from the third voltage, is applied to the third terminal of the second switch or when no voltage is applied to the third terminal of the second switch (fig.2 function of the MOSFET type switch, [0027]; voltage necessarily different to change the conducting from on to off).  
With respect to claim 7, a first driver to apply the first voltage to the third terminal of the first switch, and a second driver, different from the first driver, to apply the third voltage to the third terminal of the second switch (fig.10 #1106a/1106b when implementing the circuit, [0052]).  
With respect to claim 17, Barnes teaches a method of operating a laser driver (fig.2) that includes an inductor (fig.2 L1/2), a first switch included in a first path coupled to the inductor (fig.2 M1), 
With respect to claim 18, Barnes, as modified, teaches the second path includes a resistor in series with the second switch (as outlined in claim 17 rejection above).  
With respect to claim 19, Barnes, as modified, teaches the device outlined above, but does not specify the resistance provided by the current dissipation path is at least 2 times higher than a resistance of a path that includes the first switch. The use of varied resistances is well-known in the circuit arts to control the distribution of current within parallel portions of circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a resistance provided by the current dissipation path to be at least 2 times higher than a resistance of a path that includes the first switch as a means of optimizing the system of Barnes in order to control the flow of current in a desired ratio (see MPEP 2144.05 II A/B).
With respect to claim 20, Barnes teaches the method includes ensuring that the second switch is in the second state while the first switch is in the first state and before 90% of the duration of the current pulse has elapsed (fig.4 M2 off before 90% of pulse as 0% of pulse is present).  
With respect to claim 21, Barnes teaches a system, comprising: a laser diode (fig.2 D1); and a laser driver to drive the laser diode (fig.2), the laser driver including: a first switch (fig.2 M1) and a second switch (fig.2 M2), to be in one of a plurality of states (on/off), the plurality of states including a first state (on - conducting) and a second state (off - non-conducting); an inductor (fig.2 L2), to be charged when the first switch is in the first state (fig.2 [0033]) and to provide a current pulse to the laser diode when the first switch is in the second state (fig.2 [0033]), the current being based on a charge on the inductor ([0033]); wherein: the second switch is to be in the first state (M2 on) during a period and to be in the second state (M2 off) outside of the period (period defined as M2 on with a non-zero portion of M2 off; as seen in figs.6-7), the period starts after at least 90% of a duration of the current 
  Barnes does not explicitly state the path is one of a current dissipation path such that the period is one of a current dissipation period. Grootjans teaches a related charged inductor (fig.1 L1/2) driving circuit for laser diodes ([0001]) including a switch(s) to control charge of the inductor(s) (fig.1 M1 and/or M2), a switch in the path of the diode (fig.1 M3) and additionally teaches the path from the diode to ground to be current dissipative based on the use of the resistor element (fig.1 Rsense). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the resistive element in the circuit position taught by Grootjans in the system of Barnes in order to enable use of a feedback system to have real-time control of the switches based on the present state of the circuit (Barnes, fig.1).
With respect to claim 24, Barnes teaches the system is at least one of a light transmitter, a LIDAR system and a vehicle (abstract, [0003]).  
With respect to claim 27, Barnes teaches wherein, during operation of the laser driver, the second switch (M2) is to be in the second state (off) when the first switch (M1) is to be in the first state (on) (fig.4) and the first switch (M1) is to be in the second state (off) when the second switch (M2) is to be in the first state (on) (fig.6).
With respect to claim 28, Barnes teaches ensuring that, during operation of the laser driver, the second switch (M2) is in the second state (off) when the first switch (M1) is in the first state (on) (fig.4) and the first switch (M1) is in the second state (off) when the second switch (M2) in in the first state (on) (fig.6).
With respect to claim 29, Barnes teaches wherein: each of the first switch (fig.2 M1), the second switch (fig.2 M2), and the inductor (fig.2 L2) includes a first terminal and a second terminal (fig.2 each .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828